Mahoning App. No. 93CA211. Reported at 94 Ohio St.3d 1452, 762 N.E.2d 370. On motion for reconsideration. Motion denied.
Lundberg Stratton, J., dissents, would allow on Proposition of Law No. I, and would hold this cause for the decision in 01-733 and 01-957, State v. Parker, Cuyahoga App. No. 76395.
Cook, J., dissents, would allow on Propositions of Law Nos. I, IV, and V, and would hold this cause for the decision in 01-733 and 01-957.
Moyer, C.J., dissents and would allow on all propositions of law.